EQUITY PURCHASE AGREEMENT

 

This EQUITY PURCHASE AGREEMENT (the "Agreement"), dated as of August 21, 2014
(the "Execution Date"), is entered into by and between Well Power, Inc., a
Nevada corporation with its principal executive office at 11111 Katy Freeway,
Suite # 910, Houston, TX 77079 (the "Company"), and Premier Venture Partners,
LLC, a California limited liability company (the "Investor"), with its principal
executive officers at 4221 Wilshire Blvd., Suite 355, Los Angeles, CA 90010.

 

RECITALS

 

A.                  The parties desire that, upon the terms and subject to the
conditions contained herein, the Investor shall invest up to Ten Million Dollars
($10,000,000) to purchase the Company's common stock par value $0.001 per share
(the "Common Stock");

 

B.                  Such investments will be made in reliance upon the exemption
from securities registration afforded by Section 4(2) of the Securities Act of
1933, as amended (the "1933 Act"), Rule 506 of Regulation D promulgated by the
SEC under the 1933 Act, and/or upon such other exemption from the registration
requirements of the 1933 Act as may be available with respect to any or all of
the sales of shares of the Common Stock made hereunder; and

 

C.                  Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form attached hereto as Exhibit A (the
"Registration Rights Agreement ") pursuant to which the Company has agreed to
provide the Investor certain rights to register shares of the Common Stock sold
hereunder pursuant to the 1933 Act, and the rules and regulations promulgated
thereunder, and applicable state securities laws.

 

NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

SECTION 1

DEFINITIONS

 

1.1                For all purposes of and under this Agreement, the following
terms shall have the respective meanings below, and such meanings shall be
equally applicable to the singular and plural forms of such defined terms.

 

"1933 Act" shall have the meaning set forth in the recitals.

 

"1934 Act" shall mean the Securities Exchange Act of 1934, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same will then be in effect.

 

"Additional Commitment Shares" shall mean the number of shares of Common Stock
representing 2.5% of $10,000,000 divided by the sum equal to 70% multiplied by
the lowest of the daily VWAPs of the Common Stock on the three Trading Days
immediately preceding the Threshold Date and with such shares being duly
authorized, validly issued, fully paid and nonassessable and which, the Company
shall cause its transfer agent to issue and deliver to the Investor not later
than 4:00 p.m. (New York City time) on the second day immediately following the
Threshold Date.

 

 

 

"Affiliate" shall have the meaning set forth in Section 5.7.

 

"Agreement " shall have the meaning set forth inthe preamble.

 

"Articles of Incorporation " shall have the meaning set forth in Section 4.3.

 

"By-laws" shall have the meaning set forth in Section 4.3. "Closing" shall have
the meaning set forth in Section 2.4. "Closing Date"shall have the meaning set
forth in Section 2.4. "Common Stock" shall have the meaning set forth in the
recitals.

"Commitment Shares" shall mean the Initial Commitment Shares and the Additional
Commitment Shares.

 

"Control" or "Controls" shall have the meaning set forth in Section 5.7.

 

"Effective Date" shall mean the date the SEC declares effective under the 1933
Act the Registration Statement covering the Securities.

 

"Environmental Laws" shall have the meaning set forth in Section 4.13.
"Execution Date" shall have the meaning set forth in the preamble. "Indemnified
Liabilities" shall have the meaning set forth in Section 9. "lndemnitees" shall
have the meaning set forth in Section 9. "lndemnitor" shall have the meaning set
forth in Section 9.

"Initial Commitment Shares" shall mean 3,955,070 shares of Common Stock
representing 2.5% of $10,000,000 divided by the sum equal to 70% multiplied by
the lowest of the daily VWAPs of the Common Stock on the three Trading Days
immediately preceding the Execution Date and with such shares being duly
authorized, validly issued, fully paid and nonassessable and which, concurrently
with the execution and delivery of this Agreement on the Execution Date, the
Company has caused its transfer agent to issue and deliver to the Investor not
later than 4:00 p.m. (New York City time) on the second Trading Day immediately
following the Execution Date.

 

"Ineffective Period" shall mean any period of time that the Registration
Statement or any supplemental registration statement becomes ineffective or
unavailable for use for the sale or resale, as applicable, of any or all of the
Registrable Securities (as defined in the Registration

2

 

 

Rights Agreement) for any reason (or in the event the prospectus under either of
the above is not current and deliverable) during any time period required under
the Registration Rights Agreement.

 

"Investor" shall have the meaning set forth in the preamble.

 

"Material Adverse Effect" shall have the meaning set forth in Section 4.1.

 

"Maximum Common Stock Issuance" shall have the meaning set forth in Section 2.6.

 

"Open Period" shall mean the period beginning on and including the Tenth Trading
Day after the Effective Date and ending on the earlier to occur of (i) the date
which is thirty-six (36) months from the Effective Date; or (ii) termination of
the Agreement in accordance with Section

·

 

"Pricing Period" shall mean, with respect to a particular Put Notice, the Five
(5) Trading Days immediately after the applicable Put Notice Date unless
extended pursuant to Section 2.7.

 

"Principal Market" shall mean the New York Stock Exchange, the NYSE Amex, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the OTCQX, the OTCQB, or the OTC Bulletin Board, whichever is the
principal market on which the Common Stock is listed.

 

"Prospectus " shall mean the prospectus, preliminary prospectus and supplemental
prospectus used in connection with the Registration Statement.

 

"Purchase Amount" shall mean the total amount being paid by the Investor on a
particular Closing Date to purchase the Securities.

 

"Purchase Price" shall have the meaning set forth in Section 2.5.

 

"Put" shall have the meaning set forth in Section 2.2.

 

"Put Amount" shall have the meaning set forth in Section 2.2.

 

"Put Notice" shall mean a written notice sent to the Investor by the Company
stating the Put Amount in Shares that the Company intends to sell to the
Investor pursuant to the terms of the Agreement and stating the current number
of Shares issued and outstanding on such date.

 

"Put Notice Date" shall mean the Trading Day on which the Investor receives a
Put Notice, determined as follows: a Put Notice shall be deemed delivered on (a)
the Trading Day it is received by facsimile or otherwise by the Investor if such
notice is received prior to 9:30 am Eastern Time, or (b) the immediately
succeeding Trading Day if it is received by facsimile or otherwise after 9:30 am
Eastern Time on a Trading Day. No Put Notice may be deemed delivered on a day
that is not a Trading Day.

3

 

 

"Put Restriction" shall mean the days between the beginning of the Pricing
Period and Closing Date for a particular Put Notice. During this time, the
Company shall not be entitled to deliver another Put Notice.

 

"Registration Rights Agreement" shall have the meaning set forth in the
recitals.

 

"Registration Statement" means the registration statement of the Company filed
under the 1933 Act covering the resale of the Securities issuable hereunder by
the Investor, in the manner described in such Registration Statement.

 

"Related Party" shall have the meaning set forth in Section 5.7. "Resolutions"
shall have the meaning set forth in Section 7.5. "SEC" shall mean the U.S.
Securities and Exchange Commission. "SEC Documents" shall have the meaning set
forth in Section 4.6.

"Securities" shall mean the shares of Common Stock issuable pursuant to the
terms of the Agreement.

 

"Shares" shall mean the shares of the Company's Common Stock. "Subsidiaries"
shall have the meaning set forth in Section 4.1.

 

"Threshold Date" shall mean the date whereby Investor has purchased m the
aggregate

$5,000,000 worth of Securities pursuant to this Agreement.

 

"Trading Day" shall mean any day on which the Principal Market for the Common
Stock is open for trading, from the hours of 9:30 am until 4:00 pm.

 

"Transaction Documents" shall mean this Agreement and the Registration Rights
Agreement between the Company and the Investor as of the date herewith, and any
other agreements between the Company and the Investor executed in conjunction
with this transaction.

 

"VWAP" means the volume weighted average price (the aggregate sales price of all
trades of Common Stock during a Trading Day divided by the total number of
shares of Common Stock traded during such Trading Day) of the Common Stock
during a Trading Day.

 

SECTION 2

PURCHASE AND SALE OF COMMON STOCK

 

2.1                Purchase and Sale Of Common Stock. Subject to the terms and
conditions set forth herein, the Company shall issue and sell to the Investor,
and the Investor shall purchase from the Company, up to that number of Shares
having an aggregate Purchase Price of Ten Million Dollars ($10,000,000).

 

4

 

 

2.2                Delivery of Put Notices. Subject to the terms and conditions
of the Transaction Documents, and from time to time during th:Open Period, the
Company may, in its sole discretion, deliver a Put Notice to the Investor which
states the number of Shares that the Company intends to sell to the Investor on
a Closing Date (the "Put"). The Put Notice shall be in the form attached hereto
as Exhibit B and incorporated herein by reference. The maximum number of Shares
that the Company shall be entitled to Put to the Investor per any applicable Put
Notice (the "Put Amount") shall not exceed the lesser of (i) 200% of the average
daily trading volume of Company's common stock on the five Trading Days prior to
the date the Put Notice is received by Investor and (ii) 110% of any previous
Put Amount during the Open Period (or for the first Put Notice, 2,000,000
shares). Notwithstanding the preceding sentence, the Put Amount cannot exceed
4.99% of the outstanding shares of the Company. During the Open Period, the
Company shall not be entitled to submit a Put Notice until after the previous
Closing has been completed.

 

2.3                Conditions to Investor's Obligation To Purchase Shares.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be entitled to deliver a Put Notice and the Investor shall not be obligated
to purchase any Shares at a Closing unless each of the following conditions are
satisfied:

 

(a)                 a Registration Statement shall have been declared effective
and shall remain effective and available for the resale of all the Registrable
Securities (as defined in the Registration Rights Agreement) at all times until
the Closing with respect to the subject Put Notice;

 

(b)                 at all times during the period beginning on the related Put
Notice Date and ending on and including the related Closing Date, the Common
Stock (i) shall have been listed or quoted for trading on the Principal Market,
(ii) shall not have been suspended from trading thereon, and (iii) the Company
shall not have been notified of any pending or threatened proceeding or other
action to suspend the trading of the Common Stock;

 

(c)                 the Company has complied with its obligations and is
otherwise not in breach of or in default under, this Agreement, the Registration
Rights Agreement or any other agreement executed in connection herewith which
has not been cured prior to delivery of the Investor's Put Notice Date;

 

(d)                 no injunction shall have been issued and remain in force, or
action commenced by a governmental authority which has not been stayed or
abandoned, prohibiting the purchase or the issuance of the Securities; and

 

(e)                 the issuance of the Securities will not violate any
shareholder approval requirements of the Principal Market.

 

(f)                  If any of the events described in clauses (a) through (e)
above occurs during a Pricing Period, then the Investor shall have no obligation
to purchase the Put Amount of Common Stock set forth in the applicable Put
Notice.

 

2.4                Mechanics Of Purchase Of Shares By Investor. Subject to the
satisfaction of the conditions set forth in Sections 2.3, 7 and 8 of this
Agreement, the closing of the purchase by the Investor of Shares (a "Closing")
shall occur on the date which is the sixth (6) Trading Day following the
applicable Put Notice Date (each a "Closing Date"). Upon each such Closing Date,
the Company shall use all commercially reasonable efforts to cause its transfer
agent to electronically transmit the Securities by crediting the account of the
Investor's prime broker (as specified by the Investor within a time reasonably
in advance of the Investor's notice) with DTC through its Deposit Withdrawal
Agent Commission ("DWAC") system. Within one business day after receipt of the
Securities, the Investor shall deliver to the Company the Purchase Price to be
paid for such shares, determined as set forth in Section 2.5. Notwithstanding
the preceding sentence, to the extent that the Purchase Price for any particular
Put would exceed $150,000, then the amount over $150,000 may be paid by the
Investor within 15 Trading Days after Investor's receipt of the Securities.

 

5

 

 

2.5                Purchase Price. The Purchase Price for the Securities for
each Put shall be the Put Amount multiplied by seventy percent (70%) of the
lowest individual daily VWAP of the Common Stock during the Pricing Period less
six hundred dollars ($600.00).

 

2.6                Overall limit on common stock issuable. Notwithstanding
anything contained herein to the contrary, if during the Open Period the Company
becomes listed on an exchange that limits the number of shares of Common Stock
that may be issued without shareholder approval, then the number of Shares
issuable by the Company and purchasable by the Investor, shall not exceed that
number of the shares of Common Stock that may be issuable without shareholder
approval (the "Maximum Common Stock Issuance"). If such issuance of shares of
Common Stock could cause a delisting on the Principal Market, then the Maximum
Common Stock Issuance shall first be approved by the Company's shareholders in
accordance with applicable law and the By-laws and the Articles of Incorporation
of the Company, if such issuance of shares of Common Stock could cause a
delisting on the Principal Market. The parties understand and agree that the
Company's failure to seek or obtain such shareholder approval shall in no way
adversely affect the validity and due authorization of the issuance and sale of
Securities or the Investor's obligation in accordance with the terms and
conditions hereof to purchase a number of Shares in the aggregate up to the
Maximum Common Stock Issuance limitation, and that such approval pertains only
to the applicability of the Maximum Common Stock Issuance limitation provided in
this Section 2.6.

 

2.7                Failure to Deliver Shares. If after one Trading Day following
any Closing Date, the Company has failed to deliver any Securities pursuant to
this Agreement (and such failure is not caused by the Investor), then the
Pricing Period for such Put Notice shall be extended from the fifth Trading Day
following a Put Notice until the date which is the Trading Day immediately prior
to the date which the Securities are actually received by the Investor.

 

2.8                Limitation On Amount Of Ownership. Notwithstanding anything
to the contrary in this Agreement, in no event shall the Investor be entitled to
purchase that number of Shares, which when added to the sum of the number of
shares of Common Stock beneficially owned (as such term is defined under Section
13(d) and Rule 13d-3 of the 1934 Act), by the Investor, would exceed 4.99% of
the number of shares of Common Stock outstanding on the Closing Date, as
determined in accordance with Rule 13d-1G) of the 1934 Act.

 

6

 

 

SECTION 3

INVESTOR'S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Investor represents and warrants to the Company, and covenants, that:

 

3.1                Sophisticated Investor. The Investor has, by reason of its
business and financial experience, such knowledge, sophistication and experience
in financial and business matters and in making investment decisions of this
type that it is capable of (i) evaluating the merits and risks of an investment
in the Securities and making an informed investment decision; (ii) protecting
its own interest; and (iii) bearing the economic risk of such investment for an
indefinite period of time.

 

3.2                Authorization; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and is a
valid and binding agreement of the Investor enforceable against the Investor in
accordance with its terms, subject to enforceability to general principles of
equity and to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors' rights and remedies.

 

3.3                Section 9 of the 1934 Act. During the term of this Agreement,
the Investor will comply with the provisions of Section 9 of the 1934 Act, and
the rules promulgated thereunder, with respect to transactions involving the
Common Stock. The Investor agrees not to sell the Company's stock short, either
directly or indirectly through its affiliates, principals or advisors, during
the term of this Agreement.

 

3.4                Accredited Investor. Investor is an "Accredited Investor" as
that term is defined in Rule 50l(a) of Regulation D of the 1933 Act.

 

3.5                No conflicts. The execution, delivery and performance of the
Transaction Documents by the Investor and the consummation by the Investor of
the transactions contemplated hereby and thereby will not result in a violation
of operating agreement or other organizational documents of the Investor.

 

3.6                Opportunity to Discuss. The Investor has received all
materials relating to the Company's business, finance and operations which it
has requested. The Investor has had an opportunity to discuss the business,
management and financial affairs of the Company with the Company's management.

 

3.7                Investment Purposes. The Investor is purchasing the
Securities for its own account for investment purposes and not with a view
towards distribution and agrees to resell or otherwise dispose of the Securities
solely in accordance with the registration provisions of the 1933 Act (or
pursuant to an exemption from such registration provisions).

 

3.8                No Registration as a Dealer. The Investor is not and will not
be required to be registered as a "dealer" under the 1934 Act, either as a
result of its execution and performance of its obligations under this Agreement
or otherwise.

 

3.9                Good Standing. The Investor is a limited liability company,
duly organized, validly existing and in good standing in the State of
California.

 

7

 

 

3.10            Tax Liabilities. The Investor understands that it is liable for
its own tax liabilities.

 

3.11            Regulation M. The Investor will comply with Regulation M under
the 1934 Act, if applicable.

 

3.12            No short sales. No short sales shall be permitted by the
Investor or its affiliates during the period commencing on the Execution Date
and continuing through the termination of this Agreement.

 

SECTION 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Schedules attached hereto, or as disclosed on the
Company's SEC Documents, the Company represents and warrants to the Investor
that:

 

4.1                Organization and Qualification. The Company is a corporation
duly organized and validly existing in good standing under the laws of the State
of Nevada, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted. Both the Company
and the companies it owns or controls ("Subsidiaries") are duly qualified to do
business and are in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, "Material Adverse Effect "means a change, event,
circumstance, effect or state of facts that has had or is reasonably likely to
have, a material adverse effect on the business, properties, assets, operations,
results of operations, financial condition or prospects of the Company and its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under the Transaction Documents.

 

4.2                Authorization; Enforcement; Compliance with Other
Instruments.

 

(a)                 The Company has the requisite corporate power and authority
to enter into and perform this Investment Agreement and the Registration Rights
Agreement (collectively, the "Transaction Documents"), and to issue the
Securities in accordance with the terms hereof and thereof.

 

(b)                 The execution and delivery of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby, including without limitation the issuance of the Securities
pursuant to this Agreement, have been duly and validly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company and its Board of Directors, and no further consent or
authorization is currently required by its shareholders.

 

(c)                 The Transaction Documents have been duly and validly
executed and delivered by the Company.

 

8

 

 

(d)                 The Transaction Documents constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy , insolvency, reorganization , moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.

 

4.3                Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of, 4,500,000,000 shares of the Common Stock, par
value $0.001 per share, of which as of the date hereof, there are at least
107,931,034 shares issued and outstanding. All of such outstanding shares have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable.

 

Except as disclosed in the Company's publicly available filings with the SEC:

 

(a)                 no shares of the Company's capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company;

 

(b)                 there are no outstanding debt securities;

 

(c)                 there are no outstanding shares of capital stock, options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries;

 

(d)                 there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act (except the Registration Rights Agreement);

 

(e)                 there are no outstanding securities of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries;

 

(f)                  there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement;

 

(g)                 the Company does not have any stock appreciation rights or
"phantom stock" plans or agreements or any similar plan or agreement; and
capital stock.

 

(h)                 there is no dispute as to the classification of any shares
of the Company's

 

The Company has furnished to the Investor, or the Investor has had access
through EDGAR to, true and correct copies of the Company's Articles of
Incorporation, as in effect on the date hereof (the "Articles of Incorporation
"), and the Company's By-laws, as in effect on the date hereof (the "By-laws"),
and the terms of all securities convertible into or exercisable for Common Stock
and the material rights of the holders thereof in respect thereto.

 

9

 

4.4                Issuance of Shares. As of the Effective Date, the Company
will have reserved the amount of Shares included in the Registration Statement
for issuance pursuant to the Transaction Documents, which will have been duly
authorized and reserved (subject to adjustment pursuant to the Company's
covenant set forth in Section 5.5 below) pursuant to this Agreement. Upon
issuance in accordance with this Agreement, the Securities will be validly
issued, fully paid for and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof. In the event the Company cannot
reserve a sufficient number of Shares for issuance pursuant to this Agreement,
the Company will use its best efforts to authorize and reserve for issuance the
number of Shares required for the Company to perform its obligations hereunder
as soon as reasonably practicable.

 

4.5                No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Articles of Incorporation, any Certificate of Designations, Preferences
and Rights of any outstanding series of preferred stock of the Company or the
By-laws; or (ii) conflict with, or constitute a material default (or an event
which with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination , amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or any of its Subsidiaries is a
party, or to the Company's knowledge result in a violation of any law, rule,
regulation , order, judgment or decree (including United States federal and
state securities laws and regulations and the rules and regulations of the
Principal Market or principal securities exchange or trading market on which the
Common Stock is traded or listed) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Neither the Company nor its Subsidiaries is
in violation of any term of, or in default under, the Articles of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By laws or their organizational
charter or by-laws, respectively, or any contract, agreement, mortgage,
indebtedness, indenture, instrument, judgment , decree or order or any statute,
rule or regulation applicable to the Company or its Subsidiaries, except for
possible conflicts, defaults, terminations , amendments, accelerations,
cancellations and violations that would not individually or in the aggregate
have or constitute a Material Adverse Effect. The business of the Company and
its Subsidiaries is not being conducted, and shall not be conducted, in
violation of any law, statute, ordinance, rule, order or regulation of any
governmental authority or agency, regulatory or self-regulatory agency, or
court, except for possible violations the sanctions for which either
individually or in the aggregate would not have a Material Adverse Effect.
Except as specifically contemplated by this Agreement and as required under the
1933 Act or any securities laws of any states, to the Company's knowledge, the
Company is not required to obtain any consent, authorization, permit or order
of, or make any filing or registration (except the filing of a registration
statement as outlined in the Registration Rights Agreement between the parties)
with, any court, governmental authority or agency, regulatory or self-regulatory
agency or other third party in order for it to execute, deliver or perform any
of its obligations under, or contemplated by, the Transaction Documents in
accordance with the terms hereof or thereof. All consents, authorizations,
permits, orders, filings and registrations which the Company is required to
obtain pursuant to the preceding sentence have been obtained or effected on or
prior to the date hereof and are in full force and effect as of the date hereof.
The Company and its Subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing. The Company is not, and will not be, in
violation of the listing requirements of the Principal Market as in effect on
the date hereof and on each of the Closing Dates and is not aware of any facts
which would reasonably lead to delisting of the Common Stock by the Principal
Market in the foreseeable future.

10

 

 

4.6                SEC Documents; Financial Statements. As of the date hereof,
the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the 1934 Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein, and amendments thereto,
being hereinafter referred to as the "SEC Documents"). The Company has delivered
to the Investor or its representatives, or they have had access through EDGAR
to, true and complete copies of the SEC Documents. As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the 1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC or the time they were amended, if amended, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. As of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, by a firm that is a member of the
Public Companies Accounting Oversight Board ("PCAOB") consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other written
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 4.3 of this Agreement, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstance under which they are or
were made, not misleading. Neither the Company nor any of its Subsidiaries or
any of their officers, directors, employees or agents have provided the Investor
with any material, nonpublic information which was not publicly disclosed prior
to the date hereof and any material, nonpublic information provided to the
Investor by the Company or its Subsidiaries or any of their officers, directors,
employees or agents prior to any Closing Date shall be publicly disclosed by the
Company prior to such Closing Date.

 

4.7                Absence of Certain Changes. Except as otherwise set forth in
the SEC Documents, the Company does not intend to change the business operations
of the Company in any material way. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or its Subsidiaries have any knowledge or
reason to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.

 

11

 

 

4.8                Absence of litigation and/or Regulatory Proceedings. Except
as set forth in the SEC Documents, there is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
executive officers of Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, in which an adverse decision could have a Material
Adverse Effect.

 

4.9                Acknowledgment Regarding Investor's Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm's length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby. The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated hereby and thereby and any advice
given by the Investor or any of its respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investor's purchase of the
Securities, and is not being relied on by the Company. The Company further
represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

 

4.10            No Undisclosed Events, Liabilities, Developments or
Circumstances. Except as set forth in the SEC Documents or required with respect
to the Transaction Documents, as of the date hereof, no event, liability,
development or circumstance has occurred or exists, or to the Company's
knowledge is contemplated to occur, with respect to the Company or its
Subsidiaries or their respective business, properties, assets, prospects,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws on a registration statement filed with
the SEC relating to an issuance and sale by the Company of its Common Stock and
which has not been publicly announced.

 

4.11            Employee Relations. Neither the Company nor any of its
Subsidiaries is involved in any union labor dispute nor, to the knowledge of the
Company or any of its Subsidiaries, is any such dispute threatened. Neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that relations with
their employees are good. No executive officer (as defined in Rule 501(f) of the
1933 Act) has notified the Company that such officer intends to leave the
Company's employ or otherwise terminate such officer's employment with the
Company.

 

4.12            Intellectual Property Rights. The Company and its Subsidiaries
own or possess adequate rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth in the SEC Documents, none of
the Company's trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights necessary to conduct its business as now or as
proposed to be conducted have expired or terminated, or are expected to expire
or terminate within two (2) years from the date of this Agreement. The Company
and its Subsidiaries do not have any knowledge of any infringement by the
Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and, except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought against, or to the Company's
knowledge, being threatened against, the Company or its Subsidiaries regarding
trademark, trade name, patents, patent rights, invention, copyright, license,
service names, service marks, service mark registrations , trade secret or other
infringement; and the Company and its Subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing. The Company and its
Subsidiaries have taken commercially reasonable security measures to protect the
secrecy, confidentiality and value of all of their intellectual properties.

12

 

 

4.13            Environmental Laws. The Company and its Subsidiaries (i) are, to
the knowledge of the management and directors of the Company and its
Subsidiaries, in compliance with any and all applicable foreign, federal, state
and local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants ("Environmental Laws"); (ii) have, to the knowledge of the
management and directors of the Company, received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance, to the knowledge of the
management and directors of the Company, with all terms and conditions of any
such permit, license or approval where, in each of the three (3) foregoing
cases, the failure to so comply would have, individually or in the aggregate, a
Material Adverse Effect.

 

4.14            Title. The Company and its Subsidiaries have good and marketable
title to all personal property owned by them which is material to the business
of the Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in the SEC Documents or
such as do not materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of its Subsidiaries. Any real property and facilities held under lease by the
Company or any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

4.15            Insurance. The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company reasonably believes to be
prudent and customary in the businesses in which the Company and its
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
been refused any insurance coverage sought or applied for and neither the
Company nor its Subsidiaries has any reason to believe that it will not be able
to renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect.

 

13

 

 

4.16            Regulatory Permits. The Company and its Subsidiaries have in
full force and effect all certificates, approvals, authorizations and permits
from the appropriate federal, state, local or foreign regulatory authorities and
comparable foreign regulatory agencies, necessary to own, lease or operate their
respective properties and assets and conduct their respective businesses, and
neither the Company nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such certificate,
approval, authorization or permit, except for such certificates, approvals,
authorizations or permits which if not obtained, or such revocations or
modifications which, would not have a Material Adverse Effect.

 

4.17            Internal Accounting Controls. Except as otherwise set forth in
the SEC Documents, the Company and each of its Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles by a firm with membership to the PCAOB and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management's general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company's management has determined that the Company's internal accounting
controls were not effective as of the date of this Agreement as further
described in the SEC Documents.

 

4.18            No Materially Adverse Contracts, Etc. Neither the Company nor
any of its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company's officers has or is expected in the future to have a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is a
party to any contract or agreement which in the judgment of the Company's
officers has or is expected to have a Material Adverse Effect.

 

4.19            Tax Status. The Company and each of its Subsidiaries has made or
filed all United States federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

14

 

 

4.20            Certain Transactions. Except as set forth in the SEC Documents
filed at least ten (I0) days prior to the date hereof and except arm's length
transactions pursuant to which the Company makes payments in the ordinary course
of business upon terms no less favorable than the Company could obtain from
disinterested third parties and other than the grant of stock options disclosed
in the SEC Documents, none of the officers, directors, or employees of the
Company is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, such that disclosure would be required in the SEC Documents.

 

4.21            Dilutive Effect. The Company understands and acknowledges that
the number of shares of Common Stock issuable upon purchases pursuant to this
Agreement will increase in certain circumstances including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the Open
Period. The Company's executive officers and directors have studied and fully
understand the nature of the transactions contemplated by this Agreement and
recognize that they have a potential dilutive effect on the shareholders of the
Company. The Board of Directors of the Company has concluded, in its good faith
business judgment, and with full understanding of the implications, that such
issuance is in the best interests of the Company. The Company specifically
acknowledges that, subject to such limitations as are expressly set forth in the
Transaction Documents, its obligation to issue shares of Common Stock upon
purchases pursuant to this Agreement is absolute and unconditional regardless of
the dilutive effect that such issuance may have on the ownership interests of
other shareholders of the Company.

 

4.22            Lock-Up. The Company shall cause its officers, insiders,
directors, and affiliates or other related parties under control of the Company,
to refrain from selling Common Stock during each Pricing Period.

 

4.23            No general solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D)
in connection with the offer or sale of the Common Stock to be offered as set
forth in this Agreement.

 

4.24            No brokers, finders or financial advisory fees or commissions.
No brokers, finders or financial advisory fees or commissions will be payable by
the Company, its agents or Subsidiaries, with respect to the transactions
contemplated by this Agreement

 

4.25            FAST/ DWAC. The Company's transfer agent is participating in The
Depository Trust Company ("DTC") Fast Automated Securities Transfer ("FAST")
program and the Securities are eligible for inclusion in the FAST program.

 

15

 

 

SECTION 5

COVENANTS OF THE COMPANY

 

5.1                Best efforts. The Company shall use all commercially
reasonable efforts to timely satisfy each of the conditions set forth in Section
7 of this Agreement.

 

5.2                Reporting status. Until one of the following occurs, the
Company shall file all reports required to be filed with the SEC pursuant to the
1934 Act, and the Company shall not terminate its status, or take an action or
fail to take any action, which would terminate its status as a reporting company
under the 1934 Act: (i) this Agreement terminates pursuant to Section 8 and the
Investor has the right to sell all of the Securities without restrictions
pursuant to Rule 144 promulgated under the 1933 Act, or such other exemption, or
(ii) the date on which the Investor has sold all the Securities and this
Agreement has been terminated pursuant to Section 8.

 

5.3                Use of proceeds. The Company will use the proceeds from the
sale of the Shares (excluding amounts paid by the Company for fees as set forth
in the Transaction Documents) for general corporate and working capital purposes
and acquisitions or assets, businesses or operations or for other purposes that
the Board of Directors, in its good faith deem to be in the best interest of the
Company.

 

5.4                Financial information. During the Open Period, the Company
agrees to make available to the Investor via EDGAR or other electronic means the
following documents and information on the forms set forth: (i) within five (5)
Trading Days after the filing thereof with the SEC, a copy of its Annual Reports
on Form 10-K, its Quarterly Reports on Form 10-Q, any Current Reports on Form
8-K and any Registration Statements or amendments filed pursuant to the 1933
Act; (ii) copies of any notices and other information made available or given to
the shareholders of the Company generally, contemporaneously with the making
available or giving thereof to the shareholders; and (iii) within two (2)
calendar days of filing or delivery thereof, copies of all documents filed with,
and all correspondence sent to, the Principal Market, any securities exchange or
market, or the Financial Industry Regulatory Association, unless such
information is material nonpublic information.

 

5.5                Reservation of Shares. The Company shall take all action
necessary to, at all times, have authorized and reserved the amount of Shares
included in the Registration Statement for issuance pursuant to the Transaction
Documents. In the event that the Company determines that it does not have a
sufficient number of authorized shares of Common Stock to reserve and keep
available for issuance as described in this Section 5.5, the Company shall use
all commercially reasonable efforts to increase the number of authorized shares
of Common Stock by seeking shareholder approval for the authorization of such
additional shares.

 

5.6                Listing. The Company will promptly secure and maintain the
listing of all of the Registrable Securities (as defined in the Registration
Rights Agreement) on the Principal Market and each other national securities
exchange and automated quotation system, if any, upon which shares of Common
Stock are then listed (subject to official notice of issuance) and shall
maintain, such listing of all Registrable Securities from time to time issuable
under the terms of the Transaction Documents. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market
(excluding suspensions of not more than one (1) Trading Day resulting from
business announcements by the Company). The Company shall promptly provide to
the Investor copies of any notices it receives from the Principal Market
regarding the continued eligibility of the Common Stock for listing on such
automated quotation system or securities exchange. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 5.6.

16

 

 

5.7                Transactions with Affiliates. The Company shall not enter
into, amend, modify or supplement, or permit any Subsidiary to enter into,
amend, modify or supplement, any agreement, transaction, commitment or
arrangement with any of its or any Subsidiary's officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
shareholders who beneficially own 5% or more of the Common Stock, or Affiliates
or with any individual related by blood, marriage or adoption to any such
individual or with any entity in which any such entity or individual owns a 5%
or more beneficial interest (each a "Related Party"), except for (i) customary
employment arrangements and benefit programs on reasonable terms, (ii) any
agreement, transaction, commitment or arrangement on an arms-length basis on
terms no less favorable than terms which would have been obtainable from a
disinterested third party other than such Related Party, or (iii) any agreement,
transaction, commitment or arrangement which is approved by a majority of the
disinterested directors of the Company. For purposes hereof, any director who is
also an officer of the Company or any Subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment or arrangement. "Affiliate" for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a 5% or more equity interest in that person or entity, (ii) has 5% or
more common ownership with that person or entity, (iii) controls that person or
entity, or (iv) is under common control with that person or entity. "Control" or
"Controls" for purposes hereof means that a person or entity has the power,
directly or indirectly, to conduct or govern the policies of another person or
entity.

 

5.8                Filing of form 8-K. On or before the date which is four (4)
Trading Days after the Execution Date, the Company shall file a Current Report
on Form 8-K with the SEC describing the terms of the transaction contemplated by
the Transaction Documents in the form required by the 1934 Act, if such filing
is required.

 

5.9                Corporate existence. The Company shall use all commercially
reasonable efforts to preserve and continue the corporate existence of the
Company.

 

5.10            Notice of Certain Events Affecting Registration; Suspension of
Right To Make a Put. The Company shall promptly notify the Investor upon the
occurrence of any of the following events in respect of a Registration Statement
or related prospectus in respect of an offering of the Securities: (i) receipt
of any request for additional information by the SEC or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement for amendments or supplements to the Registration
Statement or related prospectus; (ii) the issuance by the SEC or any other
federal or state governmental authority of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Securities for sale in any jurisdiction or the initiation or notice of any
proceeding for such purpose; (iv) the happening of any event that makes any
statement made in such Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registrable Securities from time to time issuable under the terms of the
Transaction Documents. Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market (excluding suspensions of
not more than one (1) Trading Day resulting from business announcements by the
Company). The Company shall promptly provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 5.10.

17

 

 

5.11            Transfer Agent, Prime Broker. Upon the Effective Date, and for
so long as the Registration Statement is effective, the Company shall deliver
instructions to its transfer agent to issue shares to the Investor that are
covered for resale by the Registration Statement, and the Company shall ensure
that upon delivery to the transfer agent of evidence of the sale of any such
Shares in accordance with the Plan of Distribution section of the then current
prospectus relating to such Registration Statement, such Shares shall be issued
to the purchaser electronically or if in certificate form, free of restrictive
legends in accordance with Section 3.11 of the Registration Rights Agreement. In
addition, upon the Effective Date and upon any Put Notice Date, Company's legal
counsel shall, at Investor's request, provide an opinion letter addressed to the
Company's transfer agent and any Prime Broker of Investor's choosing, opining as
to the availability of the sale of such Shares covered by the Registration
Statement by Investor.

 

5.12            Acknowledgement of terms. The Company hereby represents and
warrants to the Investor that: (i) it is voluntarily entering into this
Agreement of its own freewill, (ii) it is not entering this Agreement under
economic duress, (iii) the terms of this Agreement are reasonable and fair to
the Company, and (iv) the Company has had independent legal counsel of its own
choosing review this Agreement, advise the Company with respect to this
Agreement, and represent the Company in connection with this Agreement.

 

SECTION 6

CONDITIONS OF THE COMPANY'S OBLIGATION TO SELL

 

The obligation hereunder of the Company to issue and sell the Securities to the
Investor is further subject to the satisfaction, at or before each Closing Date,
of each of the following conditions set forth below. These conditions are for
the Company's sole benefit and may be waived by the Company at any time in its
sole discretion.

 

6.1                The Investor shall have executed this Agreement and the
Registration Rights Agreement and delivered the same to the Company.

 

6.2                The representations and warranties of the Investor shall be
true and correct as of the date when made and as of the applicable Closing Date
as though made at that time and the Investor shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the
Investor on or before such Closing Date.

 

6.3                No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

18

 

 

SECTION 7

FURTHER CONDITIONS OF THE INVESTOR'S OBLIGATION TO PURCHASE

 

The obligation of the Investor hereunder to purchase Securities is subject to
the satisfaction, on or before each Closing Date, of each of the following
conditions set forth below.

 

7.1                The Company shall have executed the Transaction Documents and
delivered the same to the Investor.

 

7.2                The Common Stock shall be authorized for quotation on the
Principal Market and trading in the Common Stock shall not have been suspended
by the Principal Market or the SEC, at any time beginning on the date hereof and
through and including the respective Closing Date (excluding suspensions of not
more than one (1) Trading Day resulting from business announcements by the
Company, provided that such suspensions occur prior to the Company's delivery of
the Put Notice related to such Closing).

 

7.3                The representations and warranties of the Company shall be
true and correct as of the date when made and as of the applicable Closing Date
as though made at that time and the Company shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the Company
on or before such Closing Date. The Investor may request an update as of such
Closing Date regarding the representation contained in Section 4.3.

 

7.4                The Company shall have executed and delivered to the Investor
the Securities being purchased by the Investor at each Closing.

 

7.5                The Board of Directors of the Company shall have adopted
resolutions consistent with Section 4.2(ii) (the "Resolutions") and such
Resolutions shall not have been amended or rescinded prior to such Closing Date.

 

7.6                No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

7.7                The Registration Statement shall be effective on each Closing
Date and no stop order suspending the effectiveness of the Registration
statement shall be in effect or to the Company's knowledge shall be pending or
threatened. Furthermore, on each Closing Date (i) neither the Company nor the
Investor shall have received notice that the SEC has issued or intends to issue
a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so (unless the SEC's concerns have been addressed), and (ii) no other suspension
of the use or withdrawal of the effectiveness of such Registration Statement or
related prospectus shall exist.

 

19

 

 

7.8                At the time of each Closing, the Registration Statement
(including information or documents incorporated by reference therein) and any
amendments or supplements thereto shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or which would
require public disclosure or an update supplement to the prospectus.

 

7.9                If applicable, the shareholders of the Company shall have
approved the issuance of any Shares in excess of the Maximum Common Stock
Issuance in accordance with Section 2.6 or the Company shall have obtained
appropriate approval pursuant to the requirements of Nevada law and the
Company's Articles of Incorporation and By-laws.

 

7.10            The conditions to such Closing set forth in Section 2.3 shall
have been satisfied on or before such Closing Date.

 

7.11            The Company shall have certified to the Investor the number of
Shares of Common Stock outstanding when a Put Notice is given to the Investor.
The Company's delivery of a Put Notice to the Investor constitutes the Company's
certification of the existence of the necessary number of shares of Common Stock
reserved for issuance.

 

SECTION 8

TERMINATION

 

8.1                This Agreement shall terminate upon any of the following
events:

 

(a)                 when the Investor has purchased an aggregate of Ten Million
Dollars ($10,000,000) in the Common Stock of the Company pursuant to this
Agreement;

 

(b)                 on the date which is thirty-six (36) months after the
Effective Date;

 

(c)                 if at any time after the Effective Date, the Registration
Statement is no longer in effect;

 

(d)                 the trading of the Common Stock is suspended by the SEC, the
Principal Market or FINRA for a period of two (2) consecutive Trading Days
during the Open Period; or,

 

(e)                 the Common Stock ceases to be registered under the 1934 Act
or listed or traded on the Principal Market or the Registration Statement is no
longer effective (except as permitted hereunder).. Immediately upon the
occurrence of one of the above-described events, the Company shall send written
notice of such event to the Investor.

 

8.2                Any and all shares, or penalties, if any, due under this
Agreement shall be immediately payable and due upon termination of this
Agreement.

 

20

 

 

SECTION 9

INDEMNIFICATION

 

In consideration of the parties mutual obligations set forth in the Transaction
Documents, each of the parties (in such capacity, an "Indemnitor") shall defend,
protect, indemnify and hold harmless the other and all of the other party 's
shareholders, officers, directors, employees, counsel, and direct or indirect
investors and any of the foregoing person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and reasonable expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities "),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Indemnitor or any other certificate, instrument or document contemplated hereby
or thereby; (ii) any breach of any covenant, agreement or obligation of the
Indemnitor contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; or (iii) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, except insofar as any such
misrepresentation, breach or any untrue statement, alleged untrue statement,
omission or alleged omission is made in reliance upon and in conformity with
information furnished to Indemnitor which is specifically intended for use in
the preparation of any such Registration Statement, preliminary prospectus ,
prospectus or amendments to the prospectus. To the extent that the foregoing
undertaking by the Indemnitor may be unenforceable for any reason, the
Indemnitor shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. The indemnity provision s contained herein shall be in addition to any
cause of action or similar rights Indemnitor may have, and any liabilities the
Indemnitor or the Indemnitees may be subject to.

 

SECTION 10

MISCELLANEOUS

 

10.1            Fees. Except as otherwise set forth below or elsewhere in the
Transaction Documents (including but not limited to Section 5 of the
Registration Rights Agreement), each party shall pay the fees and expenses of
its advisers, the accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Any attorneys' fees and expenses
incurred by either the Company or the Investor in connection with the
preparation , negotiation, execution and delivery of any amendments to this
Agreement or relating to the enforcement of the rights of any party, after the
occurrence of any breach of the terms of this Agreement by another party or any
default by another party in respect of the transactions contemplated hereunder,
shall be paid on demand by the party which breached the Agreement and/or
defaulted, as the case may be. The Company shall pay all stamp and other taxes
and duties levied in connection with the issuance of any Securities.

 

(a)                 Initial Commitment Shares. In consideration for the
Investor's execution and delivery of this Agreement, concurrently with the
execution and delivery of this Agreement on the Execution Date, the Company
shall deliver irrevocable instructions to its transfer agent to issue to the
Investor, not later than 4:00 p.m. (New York City time) on the second Trading
Day immediately following the Execution Date, a certificate representing the
Initial Commitment Shares in the name of the Investor or its designee (in which
case such designee name shall have been provided to the Company prior to the
Execution Date). Such certificate shall be delivered to the Investor by
overnight courier at its address set forth in Section 10.7 hereof. For the
avoidance of doubt, all of the Initial Commitment Shares shall be fully earned
as of the Execution Date, regardless of whether any Put Notices are issued by
the Company or settled hereunder. Upon issuance, the Initial Commitment Shares
shall constitute "restricted securities" as such term is defined in Rule
144(a)(3) under the Securities Act and, subject to the provisions of subsection
(d) of this Section 10.1, the certificates representing the Initial Commitment
Shares shall bear the restrictive legend set forth below in subsection (c) of
this Section 10.2. The Initial Commitment Shares shall constitute Registrable
Securities and shall be included in the Registration Statement in accordance
with the terms of the Registration Rights Agreement.

 

(b)                 Additional Commitment Shares. Upon the Threshold Date, the
Company shall deliver irrevocable instructions to its transfer agent to issue to
the Investor not later than 4:00 p.m. (New York City time) on the second
business day immediately following the Threshold Date, a certificate
representing the Additional Commitment Shares in the name of the Investor or its
designee (in which case such designee name shall have been provided to the
Company prior to the Threshold Date). Such certificate shall be delivered to the
Investor by overnight courier at its address set forth in Section 10.7 hereof.
For the avoidance of doubt, all of the Additional Commitment Shares shall be
fully earned as of the date required for delivery above. Upon issuance, the
Additional Commitment Shares shall constitute "restricted securities" as such
term is defined in Rule 144(a)(3) under the Securities Act and shall bear the
restrictive legend set forth below in subsection (c) of this Section 10.2. The
Additional Commitment Shares shall not constitute Registrable Securities and
shall not be included in the Registration Statement in accordance with the terms
of the Registration Rights Agreement

 

(c)                 Legends. The certificate(s) representing the Commitment
Shares, except as set forth below, shall bear a restrictive legend in
substantially the following form:

 

THE OFFER AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

21

 

 

(d)                 Removal of Legend. From and after the Effective Date, the
Company shall, no later than two Trading Days following the delivery by the
Investor to the Company or the Company's transfer agent (with notice to the
Company) of a legended certificate representing the Initial Commitment Shares
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable), as
directed by the Investor, either: (A) issue and deliver (or cause to be issued
and delivered) to the Investor a certificate representing such Commitment Shares
that is free from all restrictive and other legends or (B) cause the Company's
transfer agent to credit the Investor' s or its designee's account at DTC
through its Deposit/Withdrawal at Custodian (DWAC) system with a number of
shares of Common Stock equal to the number of Initial Commitment Shares
represented by the certificate so delivered by the Investor (the date by which
such certificate is required to be delivered to the Investor or such credit is
so required to be made to the account of the Investor or its designee at DTC
pursuant to the foregoing is referred to herein as the "Required Delivery
Date"). If the Company fails on or prior to the Required Delivery Date to either
(i) issue and deliver (or cause to be issued and delivered) to the Investor a
certificate representing the Commitment Shares that is free from all restrictive
and other legends or (ii) cause the Company's transfer agent to credit the
balance account of the Investor or its designee at DTC through its
Deposit/Withdrawal at Custodian (DWAC) system with a number of shares of Common
Stock equal to the number of Commitment Shares represented by the certificate
delivered by the Investor pursuant hereto, then, in addition to all other
remedies available to the Investor, the Company shall not be able to issue a Put
Notice to Investor. In addition, to the extent applicable or necessary, the
Company shall cooperate with Investor to provide, at Company's expense, any
legal opinions required to sell any Commitment Shares pursuant to Rule 144 under
the 1933 Act.

 

10.2            Law governing this agreement. This Agreement shall be governed
by and construed in accordance with the laws of the State of California without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of California or in the federal courts
located in Los Angeles County, California. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in person am
jurisdiction of such courts and hereby irrevocably waive trial by jury. The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs. In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Documents by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.

 

Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.

 

10.3            Counterparts. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

22

 

 

10.4            Headings; Singular/Plural. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Whenever required by the context of this
Agreement , the singular shall include the plural and masculine shall include
the feminine.

 

10.5            Severability. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

10.6            Entire agreement; amendments. This Agreement is the final
agreement between the Company and the Investor with respect to the terms and
conditions set forth herein, and, the terms of this Agreement may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the Parties.

 

10.7            Notices. Any notices or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by electronic mail (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

Well Power, Inc.

Attn: Dan M. Patience

11111 Katy Freeway, Suite # 910

Houston, TX 77079

 

If to the Investor:

 

Premier Venture Partners, LLC

4221 Wilshire Blvd., Suite 355

Los Angeles, CA 90010

Fax: (323) 315-2273

 

23

 

 

Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.

 

10.8            No assignment. This Agreement may not be assigned.

 

10.9            No third party beneficiaries. This Agreement is intended for the
benefit of the parties hereto and is not for the benefit of, nor may any
provision hereof be enforced by, any other person, except that the Company
acknowledges that the rights of the Investor may be enforced by its general
partner.

 

10.10         Survival. The representations and warranties of the Company and
the Investor contained in Sections 3 and 4, the agreements and covenants set
forth in Sections 5 and 6, and the indemnification provisions set forth in
Section 9, shall survive each of the Closings and the termination of this
Agreement.

 

10.11         Publicity. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement without the prior
consent of the other party, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which such case the disclosing party shall provide the other
party with prior notice of such public statement. The Investor acknowledges that
this Agreement and all or part of the Transaction Documents may be deemed to be
"material contracts" as that term is defined by Item 601(b)(10) of Regulation
S-K, and that the Company may therefore be required to file such documents as
exhibits to reports or registration statements filed under the 1933 Act or the
1934 Act. The Investor further agrees that the status of such documents and
materials as material contracts shall be determined solely by the Company, in
consultation with its counsel.

 

10.12         Further assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

10.13         No strict construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party,
as the parties mutually agree that each has had a full and fair opportunity to
review this Agreement and seek the advice of counsel on it.

 

10.14         Remedies. The Investor shall have all rights and remedies set
forth in this Agreement and the Registration Rights Agreement and all rights and
remedies which such holders have been granted at any time under any other
agreement or contract and all of the rights which the Investor has by law. Any
person having any rights under any provision of this Agreement shall be entitled
to enforce such rights specifically (without posting a bond or other security),
to recover damages by reason of any default or breach of any provision of
Agreement, including the recovery of reasonable attorneys fees and costs, and to
exercise all other rights granted by law.

 

24

 

 

10.15         Payment set aside. To the extent that the Company makes a payment
or payments to the Investor hereunder or under the Registration Rights Agreement
or the Investor enforces or exercises its rights hereunder or thereunder, and
such payment or payments or the proceeds of such enforcement or exercise or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other person under any law (including, without limitation, any bankruptcy
law, state or federal law, common law or equitable cause of action), then to the
extent of any such restoration the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred.

 

10.16         Pricing of common stock. For purposes of this Agreement, the VWAP
of the Common Stock shall be as reported on Bloomberg, L.P., Quotestream, or
other applicable service.

 

SECTION 11

NON-DISCLOSURE OF NON-PUBLIC INFORMATION

 

The Company shall not disclose non-public information to the Investor, its
advisors, or its representatives.

 

Nothing in the Transaction Documents shall require or be deemed to require the
Company to disclose non-public information to the Investor or its advisors or
representatives, and the Company represents that it does not disseminate
non-public information to any investors who purchase stock in the Company in a
public offering, to money managers or to securities analysts, provided, however,
that notwithstanding anything herein to the contrary, the Company will, as
hereinabove provided, immediately notify the advisors and representatives of the
Investor and, if any, underwriters, of any event or the existence of any
circumstance (without any obligation to disclose the specific event or
circumstance) of which it becomes aware, constituting non-public information
(whether or not requested of the Company specifically or generally during the
course of due diligence by such persons or entities), which, if not disclosed in
the prospectus included in the Registration Statement would cause such
prospectus to include a material misstatement or to omit a material fact
required to be stated therein in order to make the statements, therein, in light
of the circumstances in which they were made, not misleading. In addition,
neither the Company or any of its Subsidiaries, nor any of their respective
directors, officers, employees or agents shall disclose any material non-public
information about the Company to the Investor, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any of its Subsidiaries, or any of their respective directors, officers,
employees and agents (as determined in the reasonable good faith judgment of the
Investor), (i) the Investor shall promptly provide written notice of such breach
to the Company and (ii) after such notice has been provided to the Company and
in addition to any other remedy provided herein or in the other Transaction
Documents, the Investor shall have the right to make a public disclosure, in the
form of a press release, public advertisement or otherwise, of such material,
non-public information without the prior approval by the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees or
agents; provided that the Company shall have failed to publicly disclose such
material, non-public information within 24 hours following such demand by the
Investor. The Investor shall not have any liability to the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure.

 

25

 

 

SECTION 12

ACKNOWLEDGEMENTS OF THE PARTIES

 

Notwithstanding anything in this Agreement to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Investor makes no
representations or covenants that it will not engage in trading in the
securities of the Company, other than the Investor will not short the Common
Stock at any time during the Open Period; (ii) the Company shall comply with its
obligations under Section 5.8 in a timely manner; (iii) the Company has not and
shall not provide material non-public information to the Investor unless prior
thereto the Investor shall have executed a written agreement regarding the
confidentiality and use of such information; and (iv) the Company understands
and confirms that the Investor will be relying on the acknowledgements set forth
in clauses (i) through (iii) above if the Investor effects any transactions in
the securities of the Company.

 

(Signature page immediately follows)

 

26

 

 

IN WITNESS WHEREOF, the parties have caused this Equity Purchase Agreement to be
duly executed by their respective authorized representatives as of the Execution
Date.

 

“COMPANY”

 

Well Power, Inc.,

a Nevada corporation

 

By: /s/ Dan Patience

Name: Dan Patience

Title: President

“INVESTOR”

 

Premier Venture Partners, LLC,

a California limited liability company

 

By:

Name:

Title:

 



27

 

